Citation Nr: 1222288	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO. 08-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.

3. Entitlement to death pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating determinations issued in September 2007 by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant provided testimony before a Decision Review Office at the RO in September 2009. A transcript of the hearing is of record. 

This case was the subject of a Board remand dated in August 2011, for the purpose of affording the appellant a Board hearing. 

In May 2012, the Board received a written statement from the appellant that she wished to withdraw her request for a Board hearing. See 38 C.F.R. § 20.704(e). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Service Connection for the Cause of the Veteran's Death

At a September 2009 Board hearing, the appellant described the Veteran as having been an automobile mechanic during active service. She asserted that the Veteran's esophageal cancer may have been due to exposure to asbestos and chemicals during his period of active service as an automobile mechanic. The only service personnel record in the claims file is the Veteran's Report of Separation from the Armed Forces of the U.S. (DD Form 214), which indicates that the Veteran served in the infantry, including in Germany, during the Korean Conflict, but does not provide sufficient information to determine whether the Veteran was an automobile mechanic during service. The RO/AMC should seek to obtain the Veteran's complete official military personnel file in order to assist in determining whether the Veteran had duties as an automobile mechanic during active service. See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran's death certificate indicates that he died in 1994, with the immediate cause of death being esophageal cancer. The death certificate states that the esophageal cancer was "due to, or as a consequence of," respiratory failure, although this would appear to be patently illogical and an error on its face, as one would not develop esophageal cancer as a result of having died of respiratory failure.

In order to ascertain more accurately and completely the nature and etiology of the Veteran's cause of death, the RO/AMC should seek to obtain the Veteran's terminal records of treatment and any records of treatment pertaining to the nature and etiology of his esophageal cancer. See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the RO/AMC must obtain a medical opinion as to whether the any service-related disease or injury contributed substantially or materially to the Veteran's death, unless there is no reasonable possibility that such assistance would aid in substantiating the appellant's claim. See 38 U.S.C.A. § 5103A(a)(2); Wood v. Peake, 520 F.3d. 1345 (Fed. Cir. 2008).


Burial Benefits

The determination as to whether the Veteran's death is service-connected may be determinative as to whether the appellant is entitlement to VA burial benefits. As a result, the Board will defer adjudication of the claim for VA burial benefits pending development and adjudication of the claim for service connection for the cause of the Veteran's death. See 38 C.F.R. § 3.1600(a) (service-connected death and burial allowance); compare 38 C.F.R. § 38 C.F.R. § 3.1601(a) (claims for nonservice-connected burial benefits, i.e., pursuant to 38 C.F.R. § 3.1600(b) & (f)), must be received within two years of burial or cremation); see also, Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).


Nonservice-connected Death Pension Benefits

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death. See 38 U.S.C.A. § 1541(a) (West 2002). An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets the specific income and net worth requirements. 38 U.S.C.A. § 1541 (West Supp. 2011); 38 C.F.R. § 3.3(b)(4) (2011).

Improved death pension is a benefit payable to a veteran's surviving spouse because of the veteran's non-service-connected death. Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 C.F.R. § 3.3(b)(4).

As noted above, the Veteran served on active duty from March 1951 to March 1953, which was a period of greater than 90 days during the Korean Conflict. See 38 U.S.C.A. § 101(9) (West 2002).

The appellant was found for the year 2006 to have received income in excess of that which would qualify her for nonservice-connected death pension benefits, primarily for the reason that payments from the Social Security Administration exceeded the MAPR. Nonetheless, the Board finds the evidence of record does not establish whether the appellant meets the specific income and net worth requirements for nonservice-connected death pension benefits. The appellant should be instructed to complete and submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2006 forward for which she seek VA nonservice-connected death pension benefits. See, e.g., 38 C.F.R. § 3.272 (exclusions from countable income for determining entitlement to improved pension).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the appellant to identify all records of VA and non-VA health care providers relevant to her claim for service connection for the cause of the Veteran's death.

* The records sought must include those of treatment providers that treated the Veteran during his terminal period of illness or that treated him for esophageal cancer or any disorder indicated to have caused or chronically worsened his esophageal cancer. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any all potentially relevant and available records from each health care provider the appellant identifies. 

* The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the Veteran's COMPLETE official military personnel file.

3. Request the appellant to submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2006 forward for which she seeks VA nonservice-connected death pension benefits. 

4. Forward the claims file to a VA examiner for the purpose of determining whether a service-related disease, injury or event caused or contributed substantially or materially to the Veteran's death, unless the RO/AMC finds that there is no reasonable possibility that such assistance would aid in substantiating the appellant's claim for service connection for the cause of the veteran's death. See Wood v. Peake, 520 F.3d. 1345 (Fed. Cir. 2008).

The following considerations will govern obtaining the medical opinion:

* The RO/AMC must inform the examiner whether the service department records indicate that the Veteran was an automobile repairman during his period of active service, and if so, whether exposure to asbestos and chemicals during such duties is consistent with the circumstances of his service.

* The examiner must review the Veteran's service treatment records, his death certificate, and any terminal records of treatment or records of treatment relating to the nature and circumstances of the Veteran's esophageal cancer.

* The examiner must provide an opinion as to whether the Veteran's esophageal cancer was of a type consistent with exposure to asbestos or industrial chemicals as might have been used during automobile repairs in the early 1950s.

* The examiner must provide an opinion as to whether the record demonstrates known risk factors or reasonably plausible causes for the Veteran's esophageal cancer, and if so, whether those risk factors or reasonably plausible causes were encountered by the Veteran during active service.

* The examiner must provide an opinion as to whether any service-related disease, injury, or event caused or contributed substantially or materially to the Veteran's death.

* The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions.

* If an examiner finds that he or she cannot provide a requested opinion without resort to PURE SPECULATION or matters of REMOTE POSSIBILITY, he or she must so state, with a FULLY REASONED EXPLANATION for any such findings. Examples of reasons are the lack of appropriate expertise on the part of the clinician, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of adequate information and medical records from which to form an opinion.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








(CONTINUED ON NEXT PAGE)
_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


